Title: To Thomas Jefferson from William Short, 28 October 1788
From: Short, William
To: Jefferson, Thomas



Dear Sir
Milan Oct. 28. 1788

My last was from Turin, and being now able to ascertain my route with more precision, finding it will be doubtful whether your letter would overtake me on the road, I am to beg you to do me the favor to write to me poste restante à Rome. I came here on wednesday the 22d. and found Rutledge. Shippen had gone 24. hours before my arrival, for Genoa, in order to return to England by the way of France. Rutledge was waiting here for me as he says and we have agreed to pursue our journey together. The letter you had given him for Dal Verme and his acquaintance with Castiglioni however have rendered Milan so agreable to him, that I do not think he was disposed to quit it. I must return you also Sir my thanks for your letter to Count Dal Verme. His civilities as far as I have been able to make use of them and still more his cordial offers of them have been useful and agreeable. He is at present in the country but desires I would not fail to return you his thanks for your remembrance of him and for the constitution. Count Castiglioni also, who out of gratitude for his treatment in America, seems attached to all Americans, desires I will recall him to your remembrance and assures me of his respect and friendship for you. He carried Rutledge and myself the day before yesterday to see some country houses in the environs, and among others to Montbello where we dined. This is the seat of his brother’s father in law. The improvements are less magnificent than two others we saw, but as to situation, it is superior to any thing I ever beheld in Europe. It stands on a rising ground about 9. miles from Milan. It is on that ascent which begins a few miles distant from the town and continues to the Lake Como. Its gradual rise and its commanding and varied view form an ensemble equal to any thing that can be imagined and the horizon where it is bounded, is by the Appennines, or the Alps, some of the last covered with eternal snow, in many parts the horizon is boundless. What added to the pleasure of our trip was the plain and friendly reception with which we met. Notwithstanding the family is ancient, noble and rich, and surrounded with a numerous train of servants, they live in the simplicity of manner and harmony of a good American family. Our intention was to dine only. It was impossible not to yield to their cordial and pressing invitation to pass the night. The Brother of Count Castiglioni seems one of the best and most friendly men I ever saw. He is a zealous botanist, and seems as much attached to American plants and trees as the Count is to Americans themselves. They have both a pepiniere to which they pay great attention. The plants are for the most part American, but there are others also. I saw the Mimosa arborea, I think it is called. It pleased me and the brother insisted on my taking some of the seed for you. I did it to please him, but suppose it may be easily got from the King’s garden at Paris.—As far as I have gone yet in Italy it seems the richest country I ever beheld. Cultivation also is in many respects in great perfection, particularly whatever is connected with the uses made of water. I need not tell you who have gone through this country that water is reduced here to a regular property, and is sold out in parcels like land or any thing else. It is impossible for a person who goes through the country cursorily to examine these matters in detail, but I should imagine a man of an agricultural turn might pass some time in Piedmont and Lombardy to great advantage. We went yesterday to see a dairy where Parmesan cheese is made. We saw whatever could be seen except the operation itself. We were there at 1. o’clock which we had been assured was the hour of making, but on arrival found it was not made till the evening. The hour varies according to the weather. This shews among many other things how critical an operation it is. I found there two cows who had the distemper, I think certainly the same which has done us so much mischief in Virginia. I am well acquainted with its symptoms and effects. The stock is already reduced from between eighty and ninety to 58. The distemper was brought there by a cow purchased at some distance off. It is an agreeable kind of farming and particularly here where it. is so valuable. It will be a long time however I imagine before we shall be able to consider a dairy as a part of our revenue in Virginia.—I was too late in Piedmont for the rice. It was cut and trod out before my arrival there. The zeal of the gentleman to whom Mr. Clerici had recommended me, and who came to meet me at Vercelli, was such as to carry me by the ricemill on the road to Novarre without thinking of it. I was sorry but it was impossible  to be angry. It was at Novarre only that I learned the accident.
I saw at Aiguebelle in Savoy a turnspit of a kind which they told me was common in that part of the country but which I have met with no where since. It is put in motion by the smoke and is so simple that I, who know nothing of these matters could easily describe it to a workman, so as to have it made. I made a kind of drawing of it which suffices for me but which would convey no idea to any body else.—The edict concerning the manner of cultivating silk in Piedmont was given to me at Novarre by a gentleman who told me it was almost impossible to be had. It was forbidden to be printed lest it should teach foreigners the same art. I have not read it, and if I had should be able to say nothing more about it. You must have observed the vines were cultivated differently here from France. I have also found a little treatise on that subject which perhaps may be useful. I have no doubt we shall find it proper to cultivate the vine in America, at least for a part of our own consumption.
I shall set off tomorrow for Bergamo. Rutledge will join me there in some days and then we proceed for Rome with all the expedition we can. I am in hopes to find at Count Barziza’s some new information respecting the Metairie. In the Milanois it is less complicated in one respect than in France, and of course better for the genius of the negroes. I am to brush up my classics with Paradise also. This was our agreement but I fear my short stay will not allow me to make great improvements in that branch. I received here a letter from him and Mrs. P. It was some days old. They were then well at Alsano the seat of Ct. Barziza.
I am very desirous my dear Sir to hear from you and hope I shall at the same time learn something farther of what is going on in America. Your last was of the 24. 7bre. received at Geneva. I have examined myself often on the subject on which your opinion alarmed me, because I have been so little accustomed to find you mistaken. I mean that which made you suppose I had received impressions from my stay in Paris which would diminish my happiness in America. I have satisfied myself lately that I have nothing to apprehend from an absence from Paris. My happiness in America or elsewhere depends so much on others and on circumstances of which I shall probably never be the master, that it is impossible for me to say what degree I shall probably enjoy. Still I can ascertain with precision that my stay in no part of Europe will have any influence on the happiness which I shall be capable of enjoying in my own country. I feel this moment and I feel it whenever my thoughts are on that chanel which is perhaps too often, that if there was a prospect of my returning to America in the manner I would wish, I should be as impatient for the moment of my departure from Europe as I was for that of my landing in it after a wearisome, sick and disagreeable passage. Let me beg you then my dear Sir to change that opinion which you had formed of me. You cannot doubt that it is your suffrage which I value above that of all others, and that without it all places must have for me few charms.
I have to beg one thing more and that is that you will be so good as to preserve me always a place in your remembrance and in your friendship, and that you will never doubt of the unalterable attachment of your friend & servant,

W: Short

